___________

     No. 95-3183
     ___________

Robert Calia,                        *
                                     *
           Appellant,                *
                                     *
     v.                              *
                                     *
James A. Gammon; Teresa              *
Thornburg; Tom Anderson; Jill        *
McGuire; Burl McClanahan;            *
Waheed Jawadi,                       *
                                     *
           Appellees.                *

     ___________
                                         Appeals from the United States
     No. 95-3184                         District Court for the
     ___________                         Eastern District of Missouri.
                                                [UNPUBLISHED]
Gerald Moise,                        *
                                     *
           Appellant,                *
                                     *
     v.                              *
                                     *
James A. Gammon; Teresa              *
Thornburg; Tom Anderson; Jill        *
McGuire; Burl McClanahan;            *
Waheed Jawadi,                       *
                                     *
           Appellees.                *

                                 ___________

                   Submitted:    July 2, 1996

                        Filed:   July 30, 1996
                                 ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________
PER CURIAM.


     In this consolidated appeal, Missouri inmates Gerald Moise and Robert
Calia appeal from the district court's1 two grants of summary judgment in
favor of defendant prison officials in Moise and Calia's 42 U.S.C. § 1983
action, and from the court's denial of their motion to amend their
complaint.       We affirm.


     We review de novo the district court's grant of summary judgment.
See Beyerbach v. Sears, 49 F.3d 1324, 1325 (8th Cir. 1995).         We agree with
the district court that appellants' conditions-of-confinement claim for
injunctive and declaratory relief was moot due to the inmates' transfer to
a different facility.         See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.
1985).       We reject appellants' contention that their claims are "capable of
repetition, yet evading review," because they have not demonstrated there
exists a "reasonable expectation" that they will again be subject to the
same action, or that any such repeated exposure would be of too short a
duration to permit litigation.           See Murphy v. Hunt, 455 U.S. 478, 482
(1982) (per curiam); McFarlin v. Newport Special Sch. Dist., 980 F.2d 1208,
1211 (8th Cir. 1992).          Thus, the district court properly granted summary
judgment on appellants' conditions-of-confinement claim.        We further reject
appellants' contention that the court abused its discretion in denying them
leave to amend their complaint.


     We also find summary judgment was proper on Moise's claim that he was
placed in administrative segregation without a finding of guilt.        Moise did
not allege that any defendant was personally involved in or actually knew
of the unlawful placement.         See Givens v. Jones, 900 F.2d 1229, 1233 (8th
Cir. 1990); McDowell v. Jones, 990 F.2d 433, 435 (8th Cir. 1993).




         1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri.
The judgment is affirmed.


A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-